DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 04/29/2022, with respect to the objections and U.S.C. 112 rejections have been fully considered and are persuasive, therefore these objections and rejections of the office action dated 01/31/2022 have been withdrawn. 
Applicant’s clarifications to claim 10 with corresponding support from paragraphs [0055] and [0058] remedies the previously raised drawing objections, specification objections, and U.S.C. 112(a) rejections pertaining to the forces applied in opposing directions have been addressed because as best understood, in applicant’s Fig. 4C, the inner rotational member 320 and the outer rotational member 80 are engaged by protrusion 70 depending on the rotation cycle, such that during one half of the rotational cycle a force is provided in the direction of the outer rotation member 80, and during the other half of the rotational cycle, a force is provided in the direction of the inner rotation member 320 as described in paragraph [0058]. This issue appears to have arisen because the language of “wherein said at least one rotational member comprises an inner rotational member and an outer rotational member” has two different feasible interpretations. See U.S.C. 112(b) rejection below. Prior to applicant’s amendments, the recitation of “a first rotational member and a second rotational member” was confusing as this recitation may be interpreted to be rotational members of different sets of hydraulic pistons such as seen in applicant’s Fig. 3C which has two different cams. This same issue remains in applicant’s amended language. This may be overcome by changing “wherein said at least one rotational member comprises an inner rotational member and an outer rotational member” to –wherein each of said at least one rotational member comprises an inner rotational member and an outer rotational member—to remove any ambiguity. The rest of claim 10 will also need to be revised for consistency.

Applicant’s arguments with respect to the prior art rejections of claim(s) 1, 2, 4-12, 15, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of said plurality of hydraulic chambers exhibiting a first end facing said second center axis” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The hydraulic chambers do not appear to be shown with respect to any second center axis, therefore it is not readily apparent what applicant means by reciting a chamber facing an axis. A chamber is a space without any directional aspect. Any chamber any be interpreted to face any axis without further limitations. Applicant may overcome this issue by defining the chamber relative to other structures or etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of said plurality of hydraulic chambers exhibiting a first end facing said second center axis”. Applicant’s hydraulic chambers do not appear to be shown with respect to any second center axis, therefore it is not readily apparent what applicant means by reciting a chamber facing an axis. A chamber is a space without any directional aspect. Any chamber any be interpreted to face any axis without further limitations. Applicant may overcome this issue by defining the chamber relative to other structures or etc. It is unclear what is required from this limitation and unclear what would read on this limitation therefore the metes and bounds this claim is indefinite.

Claim 10 recites “wherein said at least one rotational member comprises an inner rotational member and an outer rotational member” in lines 1-3. It is unclear whether this means a plurality of rotational members includes two members, an inner rotational member and an outer rotational member; or if this means each of the plurality of rotational members are defined to have an inner rotational member and outer rotational member. The first interpretation defines the number of rotational members. The second interpretation defines structural features of each of the plurality of rotational members. Since there are two possible interpretations, the claim scope is indefinite as the metes and bounds are ambiguous. 

Dependent claims 2, and 4-10 are indefinite because they depend from indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4-7, 9, 11, 12, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemann (US 2427570).
Nieman discloses:
1. (Currently Amended) A hydraulic assembly comprising: at least one rotational member (13, 24, 25) exhibiting a first center axis (axis of rotation of rotational member); a plurality of hydraulic chambers ((hydraulic chambers within hydraulic cylinders arrayed about center axis of 17) arrayed about a second center axis (center axis of 17), each of said plurality of hydraulic chambers exhibiting a first end facing said second center axis (due to a lack of frame of reference, any hydraulic chamber is interpreted to be facing any axis as this applicant has not shown any example of this limitation nor does this limitation require the hydraulic chamber to be open towards the second center axis, etc.), a second end opposing said first end (see Fig. 2, chambers have second end opposing a first end since no frame of reference is recited, this limitation is very broad), a wall (walls of cylinders 31, 32) extending from said first end to said second end and at least one opening (slots 35, 45 are in the wall of the cylinders) along said wall between said first end and said second end; and a plurality of pistons (36), each exhibiting a first end a second end and a side extending from said first end to said second end (see Fig. 2, pistons 31 have two ends, and a body in between defining a side), each of said plurality of pistons positioned within a respective one of said plurality of hydraulic chambers (see Fig. 2), wherein each of said plurality of pistons further comprises at least one protrusion (protrusions 26) protruding from said side of said piston, said at least one protrusion of each of said plurality of pistons extending out of said respective hydraulic chamber through said respective at least one opening and arranged to contact said at least one rotational member such that a force is applied between said at least one rotational member and said respective (protrusions 26 extend out of each hydraulic chamber within each cylinder) and, wherein vectors defining movement of said plurality of pistons within said plurality of pistons are generally perpendicular to said first center axis and said second center axis (first and second center axes are oriented in a direction into the page with respect to Fig. 2, the movement vectors of the pistons are on oriented in a direction constrained within the plane of the page with respect to Fig.2, and the plane of the page is perpendicular to the center axes).  

2. (Currently Amended) The hydraulic assembly of claim 1, wherein said force rotates said plurality of hydraulic chambers about said second center axis or rotates said at least one rotational member about said first center axis (Col. 3 discuses rotation of the sheave 17, shaft 13, eccentrics 24, etc.).    

4. (Currently Amended) The hydraulic assembly of claim 1, wherein said at least one protrusion of each of said plurality of pistons contacts said at least one rotational member between said first end and said second end of said respective hydraulic chamber (see Fig. 2, protrusions 26 contact rotational members between the ends of the hydraulic chambers within cylinders 31, 32).  

5. (Previously Presented) The hydraulic assembly of claim 1, wherein said at least one rotational member comprises at least one cam (cams 24, 25).  

6. (Previously Presented) The hydraulic assembly of claim 1, wherein said plurality of hydraulic chambers comprises a first set of hydraulic chambers arrayed about said second center axis and a second set of hydraulic chambers arrayed about said second center axis such that each of said first set of hydraulic chambers is generally parallel to a respective one of said second set of hydraulic chambers, and wherein said piston of each of said first set of hydraulic chambers is secured to said piston of said respective one of said second set of hydraulic chambers, said at least one rotational member positioned between said pistons of said first set of hydraulic chambers and said pistons of said second set of hydraulic chambers (see Fig. 3 and 4 which shows three sets of hydraulic chambers that are parallel to each other, each set having their own cam, pistons of different sets are secured to each other indirectly via their connections to the protrusions back to the rotating center shaft, the rotational member 24, 25 are structurally connected between the two sets of pistons).  

7. (Original) The hydraulic assembly of claim 6, wherein said piston of each of said first set of hydraulic chambers is secured to said piston of said respective one of said second set of hydraulic chambers via said respective protrusions (pistons of different sets are secured to each other indirectly via their connections to the protrusions back to the rotating center shaft).  

9. (Currently Amended) The hydraulic assembly of claim 1, wherein said at least one protrusion of each of said plurality of pistons comprises a generally circular shaped portion, said contact with said at least one rotational member being via said generally circular shaped portion (see Figures, protrusions 26 have circular cross section).  

11. (Currently Amended) A hydraulic rotation method for rotating at least one rotational member (13 or 24,) about a first center axis (rotational axis of shaft 13) or rotating a plurality of hydraulic chambers about a second center axis (center axis of device 17), the plurality of hydraulic chamber arrayed about the second center axis (hydraulic chambers within hydraulic cylinders arrayed about center axis of 17), each of the plurality of hydraulic chambers having disposed therein a respective one of a plurality of pistons (36), the method comprising applying a force between each of the plurality of pistons and the at least one rotational member, wherein said force is applied between the at least one rotational member and at least one point on a side of each of the plurality of pistons, the at least one point being between a first end and second end of the respective one of the plurality of hydraulic chambers (fingers 26 applies a force on the pistons 36 between a first end facing structure 33, and second end facing structure 34), and wherein vectors defining movement of said plurality of pistons within said plurality of pistons are generally perpendicular to said first center axis and said second center axis (first and second center axes are oriented in a direction into the page with respect to Fig. 2, the movement vectors of the pistons are on oriented in a direction constrained within the plane of the page with respect to Fig.2, and the plane of the page is perpendicular to the center axes).  

12. (Currently Amended) The method of claim 11, said force rotates the plurality of hydraulic chambers about said second center axis or rotates said at least one rotational member about said first center axis (Col. 3 discuses rotation of the sheave 17, shaft 13, eccentrics 24, etc.).  

15. (Currently Amended) The method of claim 11, wherein, for each of the plurality of pistons, said force is applied through at least one opening in a side of the respective hydraulic chamber (cylinders 31 containing hydraulic chambers have side openings slots 35, 45).  

16. (Currently Amended) The method of claim 11, wherein, for each of the plurality of pistons, said force is applied via at least one protrusion protruding from the respective piston through the at least one opening of the respective hydraulic chamber (fingers 26 are protrusions that protrude from the pistons 36 through the opening slots 35, 45). 

Allowable Subject Matter
Claim 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 8 and 10 recite specific structural configurations that are not disclosed in the prior art and would not have been obvious to modify the prior art to meet these claimed configurations in combination with their base claim limitations absent impermissible hindsight.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benedek (US 2074206) discloses a hydraulic pump/motor having reciprocating radial pistons that have a protrusion extending from the side of the piston out of the respective hydraulic cylinders
Sato (US 5387000) discloses a bicycle with a radial piston hydraulic motor similar to the present application
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        May 27, 2022